65WS"
                                 ELECTRONIC RECORD




COA #      02-14-00064-CR                        OFFENSE:       22.021


           Kevin D. Talkington v. The State of
STYLE:     Texas                                 COUNTY:        Tarrant

COA DISPOSITION:        AFFIRM                   TRIAL COURT:   213th District Court


DATE: 04/30/15                     Publish: NO   TCCASE#:       1269829D




                         IN THE COURT OF CRIMINAL APPEALS


          Kevin D. Talkington v. The State of
STYLE:    Texas                                      CCA#:          £5JL7£
         APP£LLAA/T-l^                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      OHl/L/^O/r                     '          SIGNED:                           PC:_

JUDGE:       jfM &M*-^                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD
                                                                            UO-IS
                         ELECTRONIC RECORD



COA#      04-14-00367-CR                    OFFENSE:          Murder

          Andres Alfredo Segovia v. The
STYLE: state of Texas                       COUNTY:           Bexar

COA DISPOSITION:     Affirmed               TRIAL COURT:      399th District Court


DATE:04/29/2015             Publish: YES    TCCASE#:          2012CR8592




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Styie1» v. «Style2»                      CCA#:


     APPELLANT'S*                Petition          CCA Disposition:    &60-AT
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: PAUL [/OtJT                                  SIGNED:                      PC:

JUDGE: P^CuL=.                                     PUBLISH:                    DNP:
         y&t/i^. ^/e^^
                                                                                 MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: